Citation Nr: 1619701	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for left knee strain as secondary to the service-connected disability of left ankle posterior tibial tendonitis with tibiotalar osteoarthritis.

3.  Entitlement to service connection for left hip strain as secondary to the service-connected disability of left ankle posterior tibial tendonitis with tibiotalar osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent disabling for left ankle posterior tibial tendonitis with tibiotalar osteoarthritis, for the period prior to October 23, 2015 (excluding a period of temporary total rating due to convalescence from October 23, 2015 to March 1, 2016).

5.  Entitlement to a rating in excess of 10 percent disabling for left ankle posterior tibial tendonitis with tibiotalar osteoarthritis, for the period following March 1, 2016.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979, with additional periods of active duty for training in the Army National Guard.  See June 2011 DA Form 2173 ("SM sprained left ankle on June 21 2011 during active duty at Ft. McCoy, WI.")

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  An October 2012 rating decision awarded service connection for left ankle posterior tibial tendonitis with tibiotalar osteoarthritis (left ankle disability) and denied entitlement to service connection for hernia.  The Veteran submitted a notice of disagreement (NOD) in March 2013, and a statement of the case (SOC) was issued April 2013.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2013.  

An October 2013 rating decision denied entitlement to service connection for the Veteran's left knee and left hip disorders.  The Veteran submitted an NOD in December 2013, and an SOC was issued August 2014.  The Veteran perfected his appeal with the timely filing of a VA Form 9 in September 2014.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing before the Board.  A copy of the transcript from that hearing is associated with the claims file.

By a February 2016 rating decision, the RO assigned a temporary total rating due to convalescence for his service-connected left ankle disability for the period from October 23, 2015 to March 1, 2016.  An evaluation of 10 percent was continued from March 1, 2016.  Thus, the rating period on appeal does not include the period for which a temporary total rating was in effect.  This decision bifurcates the issue of entitlement to an increased disability rating for a left ankle disability into two separate issues: (1) an initial increased evaluation prior to October 23, 2015 and (2) an increased evaluation after March 1, 2016.  Such bifurcation of the issue permits a grant of an increased rating prior to October 23, 2015 for which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to an increased disability rating for the period after March 1, 2016.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a rating in excess of 10 percent disabling for the period following March 1, 2016, for the Veteran's left ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board finds that the record raises the issues of entitlement to service connection for tinea pedis and left calf atrophy as on a secondary basis to the Veteran's service-connected left ankle disability.  See July 2014 VA examination ("Diagnosis #2: left calf atrophy...secondary to wearing AFO...Diagnosis #3: tinea pedis...secondary to wearing in-shoe orthotics and AFO").  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal was processed using both the paper claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to hernia.

2.  The evidence of record is at least in relative equipoise as to whether the Veteran's current left knee disorder, is proximately due to or the result of the service-connected left ankle disability.

3.  The preponderance of the evidence shows that a left hip disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, or a service-connected disability.

4.  Resolving all doubt in his favor, for the period prior to October 23, 2015, the Veteran's left ankle disability more closely approximates a disability manifested by marked limitation of motion; there is no evidence of left ankle ankylosis, ankylosis of the left subastragalar or tarsal joint, malunion of the left os calcis or astragalus, or evidence that the Veteran had a left astragalectomy.





CONCLUSIONS OF LAW


1. The criteria for withdrawal of the appeal of entitlement to service connection for hernia have been met by the Veteran.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a left knee disorder, as secondary to a service-connected disability, are met.  38 U.S.C.A. §§ 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  A left hip disorder was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's left ankle disability, for the period prior to October 23, 2015, has been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7 , 4.71a, DC 5270-5274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Hernia

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeal of entitlement to service connection for hernia.  See June 2014 VA Form 21-4138.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


I. Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Left Knee

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such was harmless and will not be further discussed.


Left Hip & IR Ankle

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Correspondence from the RO dated April 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, on both a direct and secondary basis, and provided as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board additionally observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his lumbar spine disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His STRs, post-service VA and private treatment records have been added to the record.  The Veteran's paper claims file, his VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was provided with VA medical examinations in October 2012, May 2013 and July 2014.  The VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination for both the Veteran's service connection claim and claim for an initial increase for his service-connected disability.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

Furthermore, the Veteran was afforded the opportunity to relay his contentions before the Board in an August 2015 hearing by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

With regard to the August 2015 hearing, the Board notes that the Veteran's representative has recently suggested that the undersigned VLJ may not have adequately addressed the outstanding issues material to substantiating the Veteran's hip claim at his Board hearing.  See August 2015 State of Minnesota Department of Veterans Affairs cover letter ("The veteran is also distraught that his recent BVA judge did not allow him to address is[sic] left hip condition that he feels was on appeal and is requesting an explaination."); see also August 2015 Kanabec County V.S.O. FAX coversheet ("Veteran doesn't understand why he wasn't allowed to address a service connected disability for his left hip").  The representative raises this claim without indicating what it was that the VLJ should have said and failing to cite what, in fact, was said at the hearing that would satisfy the Bryant requirements, even if this decision applied in this case, which is now clear does not.  Id.  However, for the following reasons, any such failure is ultimately immaterial to the resolution of the appellant's appeal:

First, the Board makes the following finding of fact:  Given his testimony, the Veteran clearly had actual knowledge of what was necessary to substantiate his claim at the hearing before the undersigned, if not well before.  In this regard, it is important to note that the undersigned has spoken directly with the Veteran at hearing, specifically listing the issue on appeal as "entitlement for service connection for a left hip disorder to include left hip strain, claimed as secondary to the service connected left ankle disability."  See August 2015 Board Hearing transcript.  The Board Hearing consisted of multiple exchanges between the Veteran and VLJ concerning his hip, thus contradicting the allegations raised in the August 2015 correspondences.  Id. at 7 ("I also understand you to say when in use of this knee you feel that it has thrown off the function of other parts...with respect to your...left knee...and your hip); see also Id. at 11 ("trying to use your ankle ...which is supposed to support you from your feet to your knees up to your hip in conjunction with your hip and knee joint").  Moreover, when nearing the cessation of the hearing, the Veteran's representative was provided with the opportunity to ask any additional questions and responded by stating that he "just wanted to say one more thing in regards to [Veteran's] left hip condition and the left knee condition."  Id. at 12 (noting June 2014 private medical opinion and requesting 60 days to procure additional records).  

Lastly, to the extent (if any) that the Board's failure to fully explain to the Veteran issues material to substantiating his claim to him constituted harmful error, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Id.  Here, neither the Veteran, nor his representative, has actually suggested that the Veteran was in any way prejudiced by any failure of explanation on behalf of the Board. 

As noted above, a review of the hearing transcript August 2015 clearly indicates that the Veteran understood what was required to prevail in his case.  The Veteran, with the assistance of a highly qualified representative, clearly testifies that he did not have a problem prior to service, the problems he had in service that allegedly lead to his disability, and that he has current symptoms which he believes are related to his in-service problem.  The Board can find no flaw in the representative's presentation of this case at hearing.  The hearing provided the Veteran with an opportunity to provide his testimony in a manner that fully supported his claims at that time and there is every basis for a finding that the Veteran fully understood what was required to prevail in this case.  The fact that the Board disagreed with the Veteran's contentions, finding against the claim, does not, ipso facto, suggest that the Veteran did not understand "fully" the outstanding issues that were material to substantiating his claim at his Board hearing.  

As such, for the reasons cited above, the Board makes the following factual finding: the Veteran fully understood the outstanding issues that were material to substantiating his claim at the time of his hearing before the Board; and, therefore, an additional hearing is not warranted or required on remand. 

As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claims based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Service Connection 

The Veteran seeks to establish service connection for left knee and left hip disorders.  The Veteran maintains, in essence, that he has current left knee and left hip disorders can be attributed to his service-connected left ankle.  See March 2013 VA Form 21-("I would also like to put in a claim for my left knee, and left hip as secondary to left ankle"); see also August 2015 Board Hearing transcript.  He asserts that his compensating for the ankle condition has resulted in left hip and left knee pain.  See June 2014 Informal Conference Report.


Applicable Laws

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for any disease diagnosed after military service, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disorder.  38 C.F.R. § 3.310(a) (2015).  Also, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).

In order to prevail under a theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Facts & Analysis

In the present case, there is no dispute that the Veteran has current left knee and left hip disabilities.  Private and VA medical records, as well as VA examination reports establish that the Veteran has current diagnoses of left knee and left hip strains, and recently underwent surgery to repair a meniscal tear in his left knee.  See March 2013 VA examination; see also August 2015 VAMC Orthopedic note.

Nor is there any real dispute that the service treatment records show that the Veteran suffered an injury to his left ankle during a period of active duty for training in June 2011, for which service connection has been established for left ankle posterior tibial tendonitis with tibiotalar osteoarthritis.  See October 2012 Rating Decision.


Left Knee

As to a nexus, or link, between, the Veteran's currently shown left knee disorders and his service-connected left ankle disability, a VA orthopedic surgeon addressed the issue following the Veteran's recent arthroscopic partial medial meniscectomy.  See August 2015 VAMC Orthopedic Note.  The surgeon opined, to a "reasonable degree of medical certainty," that the left knee meniscal tear developed due to the left ankle disability.  The surgeon explained that the Veteran's left ankle disability caused "abnormal stresses" on the Veteran's left knee because of the chronic bracing due to ankle instability.  Similarly, in a June 2014 private treatment record, the Veteran's physical therapist concluded that his knee symptoms were "likely a result" of the compensation and modifications to Veteran used due to his ankle symptoms.  See June 2014 Nova Care Rehabilitation note.  The therapist identified that the Veteran's ankle pain causes an abnormal gait, both when wearing and not wearing his brace, which alters his daily activities and results in increased knee and ankle symptoms.  Id.  

Notably, in the opinion provided by VA in May 2013, the VA examiner concluded that the Veteran's current left knee strain was less likely than not proximately due to or the result of the Veteran's service-connected disability.  See May 2013 VA examination.  The VA examiner explained that according to a review of orthopedic literature, that the Veteran's ankle would not result in his left knee pain.  Per a review of orthopedic literature, the examiner opined that the Veteran's left knee condition would not have been aggravated beyond its natural progression due to the Veteran's ankle, nor "is an antalgic gait sufficient to contribute to knee condition."  Thereafter, in a July 2014 addendum opinion, the VA examiner addressed the June 2014 physical therapist's positive causal opinion.  See July 2014 VA addendum opinion.  The VA examiner maintained the previous conclusion reached, opining that orthopedic literature does not support an antalgic gait causing or aggravating a knee condition.  

In reviewing the totality of the evidence, including the May 2013 and July 2014 VA examination reports, the Board determines that with resolution of all reasonable doubt in favor of the Veteran, service connection for a left knee disorder is warranted.  In this function, the Veteran's contention that his left knee conditions are caused by the physical effects of his service-connected left ankle disability is supported by the medical diagnosis and opinion entered in June 2014 and August 2015, and is opposed by the medical opinion entered in May 2013 and July 2014.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board determines that the Veteran's left knee disorder, is proximately due to or the result of the service-connected left ankle disability.  Accordingly, the appeal is granted.


Left Hip

Regarding a causal nexus between the Veteran's currently shown left hip disorder and his service-connected left ankle disability, the Board finds that the May 2013 VA examination is the most probative evidence of record.  See May 2013 VA examination.  The May 2013 VA examiner conducted a thorough and detailed in-person examination and review of the Veteran's file and provided adequate rationale for the opinions that the Veteran's left hip disorder was not related to service, nor caused by or aggravated beyond a natural cause by the Veteran's service-connected disability.  

With regard to the Veteran's claim that his left hip disorder is secondary to his service-connected left ankle, the May 2013 VA examiner opined that the Veteran's left hip disorder was not caused by or aggravated by his left ankle disability.  The examiner noted the Veteran's reports of "occasional" pain in the posterior to superior hip, described as a muscle pull which is exacerbated by work activities and relived through hot tub therapy.  The physical examination revealed objective indications of pain and some limitation of motion, however, the VA examiner concluded that the Veteran's left hip disorder was less likely than not proximately caused by or aggravated beyond a natural progression by the Veteran's service connected left ankle disability.  Specifically, the examiner opined that a review of orthopedic literature did not support the Veteran's theory, as an antalgic gait "would not contribute to the hip condition."  In addition, in July 2014 the VA examiner was asked to revisit May 2013 conclusions in light of the June 2014 physical therapist's medical opinion.  However, as noted by the VA examiner in the July 2014 VA addendum opinion, the June 2014 physical therapist opinion does not address the relationship of the Veteran's hip disorder to the knee disability.  As the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to the May 2013 and July 2014 medical opinions.  See Nieves-Rodriguez, supra.  Moreover, the Board notes that the record is bereft of any medical opinion in support of a causal nexus, including the June 2014 physical therapist opinion and August 2015 orthopedic surgeon's opinion.  

While the Veteran contends that his left hip disorder is secondary to his left ankle disability, the Board accords his statements regarding the etiology of the disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of left hip strain involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's left hip disorder is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




II.  Increased Rating


The Veteran seeks an initial increased rating for his left ankle disability, characterized as left ankle posterior tibial tendonitis with tibiotalar osteoarthritis.  Such disability has been evaluated as 10 percent disabling from June 14, 2012 to October 23, 2015.  As noted above, the Veteran was granted a temporary total disability rating for his convalescence following an October, 23, 2015 surgical procedure for his ankle.  Therefore, the period of convalescenece will not be discussed below, nor will the period following March 1, 2016, that is discussed in the Remand portion of this decision.  He asserts that his left ankle disability is more severe than as reflected by the currently assigned ratings.

Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain 'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's left ankle disability is currently rated under Diagnostic Code (DC) 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, DC 5271.  The maximum rating of 20 percent disabling is available under DC 5271 where the limitation of motion in the ankle is marked. Id.  

The words "moderate" and "marked," as used in the various DCs, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other potentially applicable DCs  include DC 5270 for ankylosis of the ankle.  Under that DC, any ankylosis in plantar flexion less than 30 degrees warrants a 20 percent evaluation.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the ankle in plantar flexion more than 40 degrees, or in dorsiflexion more than 10 degrees or with abduction, adduction, or eversion deformity warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5270 (2015).

Ankylosis of the subastragalar or tarsal joint in a good weightbearing position warrants a 10 percent evaluation, whereas ankylosis in a poor weightbearing position warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5272 (2015). 

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent evaluation, and with a marked deformity warrants a 20 percent evaluation. See38 C.F.R. § 4.71a, Diagnostic Code 5273 (2015).

Finally, an astragalectomy warrants a 20 percent evaluation.  See38 C.F.R. § 4.71a, Diagnostic Code 5274 (2015).


Facts 

Service treatment records reflect that during a period of active duty in June 2011, the Veteran stepped accidentally stepped into a hole, twisting his ankle.  See June 2011 Chronological Record of Medical Care.  The Veteran was diagnosed with ankle sprain and placed on a limited profile, reporting mild pain, a 1 out of 10, at the time of evaluation.  Id.

VAMC medical records reflect that the Veteran has continually sought care for chronic left ankle pain since his June 2011 in-service fall.  See July 2011 VAMC Urgent Care Provider Note ("Pain since 6/22/11... has had persistent intermittent pain and swelling of the ankle, worse after he has been standing and walking for a while.")  In August 2011, the Veteran's left ankle sprain was noted as "almost resolved," but with continued difficulty running.  See August 2011 VAMC Primary Care Note.  The Veteran underwent x-rays in July 2011 and December 2011 for comparison, revealing mild tibiotalar ankle joint osteoarthritis without any acute fracture or dislocation.  See December 2011 VAMC Radiology Report.  The Veteran was seen for his "chronic ankle pain" in September 2012, where the physician noted the Veteran's permanent profile of no running and diagnosis of ankle sprain.  See September 2012 Primary Care Note.

The Veteran was afforded a VA examination for his ankle in October 2012.  See October 2012 VA examination.  The examiner noted diagnoses of posterior tibial tendonitis and tibiotalar osteoarthritis.  The Veteran reported experiencing some swelling to the medial side of the ankle and continued pain since his June 2011 fall.  The Veteran reported that his VAMC prescribed orthotics help with his feet, but not the ankle pain, and also stopped wearing the ace bandage and boots he was prescribed.  The Veteran reported lower extremity pain and difficulty driving due to the manual transmission of his car.  The Veteran reported pain to the back of the knee alleviated with heat, rest and ice, and that he avoids uneven ground and ladders.  The Veteran reported that he has had additional sprains since the first accident, with more swelling then at first.  Pain was indicated at a level of three to seven on a daily basis.  Physical evaluation revealed left plantar flexion to 25 degrees with painful motion, and left ankle dorsi flexion (extension) to 20 degrees without pain.  Repetitive motion testing revealed less movement than normal and interference with sitting, standing and weight bearing.  Objective testing reveled tenderness to palpation, but joint stability and muscle strength tests were negative.  No ankylosis, shin splints, stress fractures, Achilles tendonitis/rupture, malunion of calcis, or talectomy was found.  No scars or assistive devices were noted.  The examiner noted that imaging studies did not abnormal findings.  The examiner opined that the Veteran's disability could impact his work because of difficulty with prolonged standing.  

A March 2013 x-ray of the left ankle revealed that the Veteran's mild tibiotalar joint osteoarthritis was "unchanged" in comparison to the December 2011 findings.  See March 2013 VAMC Radiology Report.  In March 2013, the Veteran consulted with an orthopedic surgeon regarding his chronic left ankle pain.  See March 2013 VAMC Orthopedic Consult.  The Veteran reported having pain along the medial left side of the ankle, and that his physical therapy sessions did not help.  Id.  The orthopedic surgeon noted that the Veteran's specific type of injury did not respond well to physical therapy.  Id.  X-rays were noted as within normal limits.  Id.  Physical evaluation revealed that the Veteran could walk on the ball of his foot with discomfort, and that the posterior tibial tendon was intact but with tenderness.  Id.  Peroneal tendons were noted as functional, and anterior tibialis and plantar flexion were identified as intact.  The orthopedic surgeon provided a diagnosis of weakness in the left posterior tibial tendon, and recommended the use of "more aggressive orthotics" in all of the Veteran's footwear.  Id.  The surgeon noted that since the Veteran reported more problems when operating the forklift or walking in the woods, that he should wear an AFO with a calf bracer hinged to his shoes.  Id.  The possibility of eventual surgical treatment was also discussed, but not considered by the Veteran at the time.  

The Veteran was next afforded a VA examination in July 2014.  See July 2014 VA examination.  The examiner provided a diagnosis of left ankle posterior tibial tendonitis with tibiotalar osteoarthritis, and noted secondary diagnose of left calf atrophy and tinea pedis.  The examiner noted the Veteran's March 2013 orthopedic consult and recommendations for a left side medial heel wedge and AFO with a calf lacer bilateral uprights with ankle hinges.  The examiner noted that while the an AFO is expected to last five years, the Veteran replaced his already, and these orthotics have caused thick foot calluses and rashes.  Veteran reported average daily pain at a level of 4 to 5 out of 10, and despite wearing the brace he experienced pain ranging from 3 to 8 or 9 out of 10.  Veteran described the pain as a dull ache, exacerbated by stairs, prolonged standing, and prolonged sitting.  The Veteran reported instability when walking due to fear of sprain, and problems with navigating uneven ground or leaving the bath tub.  The Veteran reported giving up horseshoes and hunting because of inability to traverse unstable ground, and that he does not experience flare-ups as long as he is wear his brace, which he rarely removes.  The Veteran also reported experiencing severe pain on occasion, which woke him from sound sleep twice over the past year.  The Veteran reported medicating with aspirin, and hot and cold treatments.  Examination revealed a plantar flexion to 45 degrees, with no painful motion, and a dorsiflexion to 10 degrees, with painful motion beginning at 5 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  The examiner noted that the Veteran's left ankle had less movement than normal, pain on movement and atrophy of disuse.  There was localized tenderness/pain on palpation of the ankle.  Muscle strength was 5/5 and there was no laxity of the joints.  Joint stability tests were negative, and repetitive testing did not reveal a decrease in range of motion, or any weakness or fatigability.  Left posterior tibial tendon demonstrated mild puffiness and tenderness, and the Veteran was able to do a single heel rise with greater difficulty with his left foot than the right.  The examiner noted that the Veteran constantly wears a brace and in-shoe orthotics, and concluded that the Veteran's ability to work was impaired, necessitating the avoidance of "prolonged standing, sitting, stairclimbing, ladder climbing."  

The Veteran testified in August 2015 that his ankle is painful and unstable, resulting in multiple falls, interference with his work as a forklift driver, and difficulties standing, and ladder climbing.  See August 2015 Board Hearing transcript.  The Veteran testified that he has to wear a brace at all times in order to bear weight on the ankle, otherwise his pain dramatically increases and stepping on a small stone would cause him to collapse without the support.  Id.  

In August 2015, the Veteran underwent left knee surgery for a meniscal tear.  See August 2015 Orthopedic Surgery note.  The VA orthopedic surgeon noted the Veteran's "ongoing problems with left ankle stability," and noted that the Veteran would be seen the following month for consultation regarding surgical reconstruction of his fibular collateral ligament. 


Analysis

Initially, the Board notes that the Veteran is not shown to have an astragalectomy of the left ankle at any time during the appeal period, nor is there any evidence of evidence of any malunion of the os calcis or astragalus, or ankylosis.  Accordingly, the Board finds that DCs 5270, 5272, 5273, and 5274 are not applicable in the case at bar and therefore evaluation under those DCs must be denied.  See 38 C.F.R. § 4.71a, DC 5270-5274.

This leaves the Board with only an evaluation under DC 5271 left to consider.  Currently, the Veteran is evaluated as having a moderate ankle disability throughout the appeal period.  After review of the foregoing evidence, and by resolving doubt in the Veteran's favor, the Board finds that the evidence of record respecting the left ankle is more closely approximate to a marked rather than moderate disability.  Throughout the period on appeal the Veteran has reported constant daily pain, requiring the use of "aggressive orthotics" in order to reduce his pain from severe (8 to 9 out of 10) to moderate (3 to 4 out of 10), and to avoid a level of such instability that stepping on a small stone results in falls.  In addition, the Veteran has reported that the left ankle symptoms have resulted in occupational and social impairment, noting that he is unable to hunt or walk in woods due to fear of his ankle giving out, and that his ability to drive a forklift has been affected.  Moreover, both the October 2012 and July 2014 VA examiners opined that the Veteran's left ankle disability impacted his ability to work, as it resulted in difficulty with prolonged standing.  

Accordingly, throughout the initial appeal period ending October 23, 2015, the Board awards a 20 percent evaluation for the Veteran's left ankle disability, which is the highest possible evaluation under Diagnostic Code 5271 available.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Other Considerations

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disabilities are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disabilities with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria of DC 5271 reasonably describes and assesses the Veteran's disability level and symptomatology.  The Veteran's ankle disabilities primarily manifest in pain, limitation of motion, and instability.

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate. 

Thus, the Board finds no basis for referring the case for extraschedular consideration. 

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular considerations may be required to compensate the Veteran for a disabilities that can be attributed only to the combined effect of multiple conditions.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his left ankle disability.  Accordingly, the Board finds that Rice is not applicable in this case.





ORDER


Entitlement to service connection for hernia, is dismissed.

Entitlement to service connection for a left knee disorder as secondary to a service-connected disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a left hip disorder as secondary to a service-connected disability, is denied.

Prior to October 23, 2015, entitlement to a rating of 20 percent, but no higher, for left ankle posterior tibial tendonitis with tibiotalar osteoarthritis, is granted, subject to the law and regulations governing the payment of monetary benefits.




REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's remaining claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Increased Rating since March 1, 2016

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

In the present case, the Board finds that the evidence is currently insufficient for the Board to determine the appropriate disability rating of the Veteran's post-surgery residuals.  In this regard, the last VA examination addressing the Veteran's left ankle disability occurred in July 2014, over a year prior to the Veteran's October 2015 left ankle surgery and prior to the October 23, 2015 to March 1, 2016 period of convalescence.  Thus, it is not an accurate assessment of the post-convalescence residuals of the Veteran's left ankle disability.  

In light of the foregoing, the Veteran should be afforded a new VA examination to determine the current nature and severity of his post-left ankle surgery residuals.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the record reflects that VA treatment records dated through January 2014, and for August 2015, are associated with the file.  VA treatment records dated from January 2014 through to the present day, including the October 23, 2015 left ankle surgery, should be procured to ensure that all available relevant evidence has been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from September 2015 to the present.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

2. Afford the Veteran a VA examination to determine the current severity of his left ankle disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

3. After all of the above actions have been completed, readjudicate all the claims. If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


